AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MAY 15, 2012 1933 Act File No. 33 -75340 1940 Act No. 811 -08360 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] PRE-EFFECTIVE AMENDMENT NO. [] POST-EFFECTIVE AMENDMENT NO.59 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [] AMENDMENTNO.60 [X] GUINNESS ATKINSON FUNDS (Formerly Investec Funds) (Exact Name of Registrant as Specified in Charter) 21550 Oxnard Street, Suite 850 Woodland Hills, California 91367 (Address of Principal Executive Offices, including Zip Code) Registrant's Telephone Number, Including Area Code: (818) 716-2739 James J. Atkinson, President Guinness Atkinson Funds 21550 Oxnard Street, Suite 850 Woodland Hills, California 91367 (Name and Address of Agent for Service) Please send copies of communications to: Susan J. Penry-Williams, Esq Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, New York 10036 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) of Rule 485; or [] on pursuant to paragraph (b) of Rule 485; or [] 60 days after filing pursuant to paragraph (a)(1) of Rule 485; [] on pursuant to paragraph (a)(1) of Rule 485; or [] 75 days after filing pursuant to paragraph (a)(2) of Rule 485; or [] on pursuant to paragraph (a)(2) of Rule 485; or [] on pursuant to paragraph (a)(3) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, Registrant certifies that it meets all of the requirements of effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York, on the 15th day of May, 2012. GUINNESS ATKINSON FUNDS By: /s/ James Atkinson James Atkinson President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 59 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ James Atkinson President May 15, 2012 James Atkinson /s/Dr. Gunter Dufey* Trustee May 15, 2012 Dr. Gunter Dufey /s/J.I. Fordwood* Trustee May 15, 2012 J.I. Fordwood /s/Timothy Guinness* Trustee May 15, 2012 Timothy Guinness /s/Bret A. Herscher* Trustee May 15, 2012 Bret A. Herscher /s/J. Brooks Reece, Jr.* Trustee and Chairman May 15, 2012 J. Brooks Reece, Jr. /s/ Rita Dam Treasurer May 15, 2012 Rita Dam *By: /s/Susan Penry-Williams Susan Penry-Williams Attorney-in-Fact INDEX TO EXHIBITS Exhibit Exhibit No. XBRL Instance Document EX-101.INS XBRL Taxonomy Extension Schema Document EX-101.SCH XBRL Taxonomy Extension Calculation Linkbase EX-101.CALC XBRL Taxonomy Extension Definition Linkbase EX-101.DEF XBRL Taxonomy Extension Labels Linkbase EX-101.LAB XBRL Taxonomy Extension Presentation Linkbase EX-101.PRE
